DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on March 12, 2021 is acknowledged.  Three pages of claims were received on March 12, 2021.  The claims are reviewed and acceptable to correct claim objections in the original disclosure. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/21/2018 and 9/24/2018 were filed within three months of the application filing date on 9.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 19-21, 24-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2014/0209332 to Burkett ("Burkett") in view of CN-201700635-U to Jinyou ("Jinyou"). 
With respect to claim 16, Burkett discloses a flexible bag (figures 1a-1d, bag #101), comprising:
an inner compartment (figure 1a, #113) for receiving a hot and/or a burning object, wherein the flexible bag is rollable up and/or foldable (the material listed in paragraph 0028, and noting figures 1a-1d, the flexible bag is noted being foldable, being made out of layered cloth materials);
an opening for insertion of the hot and/or the burning object into the inner compartment wherein the opening is disposed in an upper third of the flexible bag (figure 1a, #113, the opening of the inner compartment extending across the upper third of the bag), 
wherein an extent of the flexible bag from an upper end to an opposite lower end defines a longitudinal direction of the flexible bag (see annotated figure 1b); and 
an outer compartment (figure 1b, #125) that is accessible from an outside of the flexible bag (figure 1b), wherein a fire extinguisher (figure 1b, #123) that discharges a fire-extinguishing agent (figure 1b, agent inside #123) is housed in the outer compartment (figure 1b), wherein the outer compartment is disposed at a lower third of the flexible bag (figure 1b, #125 being at a lower third of the bag #101) which is opposite the opening (figure 1a, #113);
wherein the opening extends in a direction of a width of the flexible bag (See annotated Fig. 1b). 
Burkett fails to disclose that the outer compartment is configured such that the fire extinguisher is disposed essentially perpendicular to the longitudinal direction of the flexible bag (defined by the side edges #103), and wherein the outer compartment is configured such that the fire extinguisher is disposed in the direction of the width of the flexible bag because the fire extinguisher is deemed to extend essentially parallel to the longitudinal direction of the bag in the orientation below.

    PNG
    media_image1.png
    459
    517
    media_image1.png
    Greyscale

However, Jinyou discloses a flexible bag (figure 1, #100) with opening disposed in an upper third of the flexible bag (see annotated figure 1, #4), wherein an extent of the flexible bag from an upper end to an opposite lower end defines a longitudinal direction of the flexible bag (figure 1, the longitudinal end extending in the direction of #4) with outer compartment (figure 1, # 3) configured such that the contents within it are disposed essentially perpendicular to the longitudinal direction of the bag (see annotated figure 1), wherein the outer compartment is configured such that the contents are disposed in the direction of the width of the flexible bag (see annotated figure 1), for the purpose of rolling the flexible bag with the outer compartment as the center to save space and allow for convenient carrying (see machine translation of disclosure, page 2 lines 21-25) .  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation of the outer compartment of Burkett to be 
With respect to claim 17, Burkett discloses the part of the flexible bag on which the outer compartment is disposed is detachably connected to the rest of the flexible bag (i.e. removing the threads detaches the bag, paragraph 0028). 
With respect to claim 19, Burkett discloses the flexible bag or at least a part of the flexible bag on which the outer compartment is not disposed consists of a fire-retardant material or a fire-resistant material (paragraph 0028, discloses the flexible bag is made from fire-resistant material).
With respect to claim 20, Burkett discloses further comprising a handle (figure 1a,
#121), wherein the handle is disposed on an end of the flexible bag that is opposite to the outer compartment (figure 1b, the handle #121, being disposed opposite #125).
With respect to claim 21, Burkett discloses the opening is closable with a hook-and-loop fastener (figure 1d, #145 being a hook and loop closure, paragraph0027).
With respect to claim 24, Burkett discloses the fire extinguishing agent is disposed in an elastic filling bladder (paragraph 0034, discloses the material being contained within a bladder).
With respect to claim 25, Burkett discloses the flexible bag with outer compartment but fails to disclose it further comprising a tab wherein the outer compartment is closable by the tab.
Jinyou discloses a flexible bag (figure 1) with a tab (see annotated figure 1) that covers an opening to the interior of the outer compartment (figure 1, #3), for the purpose of securing contents within the interior of the outer compartment (see machine translation of disclosure, page 2 lines 43-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the outer compartment of Burkett to comprise a tab as taught by Jinyou wherein the outer compartment is closable by the tab for the purpose of securing the fire extinguisher within the horizontally-arranged outer compartment.
With respect to claim 26, Burkett discloses the flexible bag has a rectangular cross section (figure 1b-1d, discloses the bag having a rectangular cross section, note also the cross section of #201 in figure 2, figure 2 also reading on claim 26).
With respect to claim 29, Burkett discloses the flexible bag according to claim 16 in combination with the hot and/or the burning object (paragraph 0024, where the material on fire is within it), wherein the hot and/or the burning object is disposed in the inner compartment and wherein the hot and/or the burning object contains a battery based on lithium compounds (paragraph 0024, where afire originating from a device having a battery, usually lithium, is placed inside the bag).

    PNG
    media_image2.png
    965
    1307
    media_image2.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burkett in view of Jinyou and applied to claim 17 above and further in view of USPGPUB 2006/0032642 to Jacobson et al. (Jacobson).
With respect to claim 18, Burkett discloses the part of the flexible bag on which the outer compartment is disposed is detachably connected to the rest of the flexible bag (i.e. removing the threads detaches the bag), but fails to include by a hook-and-loop connection. Burkett disclose hook-and-loop connection when sealing the top of the bag, but not to attach the outer compartment to the bag.
Jacobson, paragraph 0011, discloses using Velcro to attach a base holding a fire extinguisher to a vertical surface. Noting that such base allows for easy access to the fire extinguisher, and to further operate the fire extinguisher with one hand, paragraph 0004.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sewn connection between the bag and the outer compartment of Burkett with a hook and loop connection as taught in Jacobson for the purpose of allowing separation of the first extinguisher from the bag to promote ease of accessibility in a fire event.
Claim 22-23, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkett in view of Jinyou as applied to claim 16 above.
With respect to claim 22, Burkett discloses the invention of claim 16, but fails to further comprise a second outer compartment, wherein a second fire extinguisher that holds and discharges a fire-extinguishing agent is housed in the second outer compartment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a second outer compartment, wherein a second fire extinguisher that holds and discharges a fire-extinguishing agent is housed in the second outer compartment, since it has been held that mere duplication of the essential working parts of a device involves only routine skill 
With respect to claim 23, Burkett discloses further comprising fire-resistant gloves and/or protective glasses (0047), but fails to disclose it is disposed in the outer compartment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the gloves of Burkett in the outer compartment, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (Vl-C). Specifically placing the gloves in the outer compartment would allow for easier quick access of the gloves, as they would be readily available outside of the bag.
With respect to claim 30, Burkett discloses a method for extinguishing a hot and/or a burning object with the flexible bag according to claim 16 (paragraph 0007-0008), comprising the steps of:
extinguishing the hot and/or the burning object with the fire extinguisher from the flexible bag (paragraph0007-0008); and
inserting the object into the flexible bag, but fails to specify doing so after the extinguishing (paragraph 0052, discloses applying other available extinguishing methods prior to relocating the device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the fire extinguishing system prior to putting the item into the vessel, so as to apply the available extinguishing method of the fire extinguisher onto the item so that it is safe to handle.
Claim 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkett in view of Jinyou as applied to claim 16 above and further in view of US PGPUB 2013/0342325 A1 to Wang et al. ("Wang").
With respect to claims 27 and 28, Burkett discloses the flexible bag but fails to disclose further comprising a data carrier disposed on the flexible bag, wherein the data carrier is a radio frequency identification (RFID) data carrier.
Wang discloses using an RFID tag on fire extinguishers, paragraph 0015, so that the attribute information of the extinguisher can be easily red (serial number, expiration date, specification, etc.). Wang discloses doing so as firefighting equipment needs to be tested periodically to ensure the equipment is functional.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an RFID tag on the bag of Burkett which indicates the various information of the extinguisher as disclosed by Wang, as such a combination would allow the firefighting equipment to be tested periodically to ensure the equipment is functional.

Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered.  Applicant’s more-particularly amended claim that “the opening extends in a direction of a width of the flexible bag” and the “outer compartment is configured such that the fire extinguisher is disposed in the direction of the width of the flexible bag” is not disclosed by Burkett, as Burkett’s pocket 125 is configured such that the fire extinguisher 123 is disposed perpendicular to the direction of the width of the bag.  
	Applicant has argued that one of ordinary skill in the art would not look to US PGPUB 2017/0055665 A1 to Lanzisera (“Lanzisera”) because Lanzisera’s beverage dispensing compartment 200 thermally isolates the contents from the contents in item compartment 300, and Burkett’s fire 
	Furthermore, Applicant argues that Lanzisera is nonanalogous art to Burkett (and Applicant’s invention) because Lanzisera is not from the same field of endeavor as Burkett and Applicant; and Lanzisera is not reasonably pertinent to the problem faced by Burkett and Applicant.  Examiner respectfully submits that this argument is not persuasive and that one of ordinary skill in the art would look to Lanzisera to modify Burkett as they are both from the field of bags with multiple compartments and Lanzisera is pertinent to a problem faced by Burkett and Applicant of optimally arranging different contents in different compartments of a flexible bag. 
	Applicant also argues that any disclosure in Lanzisera noted by the Examiner directed to rolling up a carryall (paragraph 0078) teaches away from rolling up the carryall because Lanzisera states that Lanzisera’s present invention is constructed to contain both beverage containers and other items, i.e., sandwiches, fruit, cheeses, without worrying that these items will be compressed.  Examiner submits that Applicant’s argument that Lanzisera provides no motivation for allowing the Burkett bag to be rolled up to provide a compact extinguishing apparatus is persuasive.  
	Applicant submits that amended independent claim 16, and the claims that depend therefrom and include the features thereof are allowable.  Examiner submits that independent claim 16, and the claims that depend therefrom and include the features thereof are rejected under 35 U.S.C. 103 as noted above. 
	Applicant has amended claims which were the subject of objection.  The claims are no longer objected to. 


Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 23, 2021